                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

ROBETTE JOHNSON                                   CIVIL ACTION NO. 19-1372

VERSUS                                            JUDGE FOOTE

GENERAL DYNAMICS               MAGISTRATE JUDGE McCLUSKY
INFORMATION TECHNOLOGY, ET AL.

                                   JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff, and determining that the findings are correct under

the applicable law;

       IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.

       THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this 6th

day of July, 2021.




                                          ELIZABETH ERNY FOOTE
                                       UNITED STATES DISTRICT COURT
